PER CURIAM.
In arriving at the judgment of dissolution of marriage, the trial court did not consider the husband’s pension as a marital asset. At the time of the final hearing the court did not have the benefit of Diffender-fer v. Diffenderfer, 491 So.2d 265 (Fla. 1986).
We reverse those portions of the final judgment relating to alimony and the pension so that they may be reconsidered by the court under Diffenderfer. We make no prejudgment concerning the manner nor extent to which this should alter the final judgment.
With respect to the issue of attorney’s fees, and in all other respects, the final judgment is affirmed.
*87We therefore reverse in part and remand to the trial court for further proceedings,
DELL, WALDEN and STONE, JJ., concur.